Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-15 are pending.  
Priority
Instant application 16418707, filed 5/21/2019 claims no benefit.
.
Information Disclosure Statement
	All references from the IDS received 06/22/2022 have been considered unless marked with a strikethrough.


Response to Applicant Argument/Amendment
	In view of Applicant amendment, the objections of record are withdrawn.
	With respect to the 112 first paragraph rejection, Applicant argues that that there are instances in the specification where a TADF material was used.  Further, Applicant states that figure 4b shows that the gravitational signal deforms the homogeneous emission pattern and argues that this can be used to determine the direction of incoming gravitational signal 10.  Further, Applicant argues that the specification teaches a mixture of fluorescein natrium and boric acid to provide a TADF material.  However, these limitations are not found in the claim and Applicant has not provided examples that show the entirety of scope for any TADF material.
  Applicant also states that photon emissions are capable of being detected and capable of being modified by gravitational waves but there are no embodiments showing this in the specification.  Further, there are no embodiments where the detection arrangement was used to detect using any TADF material.  There are drawings and theoretical circles drawn in the figures, but there is no primary data.  In addition, Applicant states that the transition can take place in the hardware component or the TADF material.  Thus, Applicant has not shown that the detection arrangement functions with the scope of TADF materials, or whether the TADF material is needed since the hardware can be used for this purpose based on the quote.  Applicant further states that the specification states that an operation generates a photon emission pattern capable of being detected and capable of being modified by gravitational waves but there are no examples of such modification much less modification using specific TADF materials.  Further, the reference to Fig. 4b-5b does not include experimental data, but is a drawing based in theory.  In conclusion, Applicant arguments have been considered but are not found to be persuasive because there are no embodiments showing the ability to make or use the scope of the TADF material claimed.  There are no experimental results showing the shift and detection of a shift using a TADF material.  Applicant states that the signal “deforms” but there is no evidence of deformation using a specific TADF material with data.  There are drawings, but the data is not presented to show whether or not there is a shift or not.  The figures do not state that they are a result of performing an experiment on a specific material, but rather that they are “illustration(s)”.  An affidavit showing shifting patterns using a functioning device having specific TADF materials could be persuasive.  Applicant states that flurorescein natrium and boric acid were used so there is support for an affidavit showing data based on this TADF material.  Absent evidence the rejection will be maintained.
	Applicant arguments have been considered but are not found to be persuasive.
	 
Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention
 	The instant invention is drawn to a radiation detection arrangement for detection of gravitational signals comprising a computing device a detection layer comprising a thermally activated delayed fluorescence material, and excitation radiation source with the radiation device communicatively coupled with the computing device and the device being adapted to detect TADF emission from the detection layer.
The State of the Prior Art
	 The state of the prior art is provided for example by CN-106226833 (made of record on the IDS) which discloses an atomic fluorescence detection device and relates to atomic interference and gravity detection.  During the process therein, a radical falls into the cavity into a predetermined position, and the atoms excited by the detection laser emit a fluorescence, and the collection light cylinder detects the fluorescence emitted by the atoms via a detection window on the cavity.
	Further close art is the article to Fuzfa et al (made of record on the IDS) wherein “[a] successful experiment combining emission and reception of gravitational waves would constitute a premiere of gravity control”.   Fuzfa further states that “[o]ut of the four fundamental interactions, gravitation remains the only one not to be under technological control”.  Still further, Fuzfa states that “[s]till the emission and reception of GWs in laboratory or for technological applications still remains a great challenge” (page 2).
	Still further close art to Stephenson (made of record on the IDS) teaches that “[t]his paper explores the possibility of experimentally demonstrating the Gertsenshtein Effect”, and “due to extremely poor coupling between mass-energy and gravitational waves, the Gertsenshtein Effect has never been demonstrated” (page 1).  The Stephenson article discusses theoretical experimental set-ups that in “proposed” experimental setups (1265).  Further, the Stephenson article teaches that very strong light sources would be required (1269), with sensitive detectors, and that it “may be feasible to attempt the demonstration of the Gersenshtein Effect” (1269).
The Level of Skill in the Art and the Predictability or lack thereof in the art
	The level of skill in the art is high.
The Amount of Direction or Guidance Present
	There are no examples in the specification of working embodiments much less specific an example where a specific TADF is applied.  The specification states that any TADF could be used but there no examples showing that its use.  For example, there is no embodiment showing detection from a specific TADF.  Each TADF materials has its own properties and there are no examples in the specification of the radiation arrangement functioning to generate a signal much less with a specific TADF material.  There are no examples in the specification showing the differences in signal between the excited and non-excited state.  There is no specific TADF material shown to function in such an arrangement.

The Breadth of the Claims
	The claims as drafted allow for a computer to be attached to a detection layer with a material having a pluraility of excitation frequencies, with an excitation radiation device, and a radiation detector, with a signal difference between the excited and non-excited TADF material.  
The Quantity of Experimentation Needed
	Based on at least the art above, this is a highly unpredictable art.   The art speaks to the challenges in this area, and “possible” experiments.  Given the high unpredictability and the lack or any working example using a TADF material, the claims are not enabled.  The dependent claims relate to different components in the arrangement and do not resolve this issue.

Conclusions
	No claims allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622